Citation Nr: 1601098	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  13-16 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active military service from July1983 to August 1993.  The Veteran also had additional service in the Reserves, to include active duty for training (ACDUTRA).  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in October 2014.  A transcript of that hearing has been associated with the claims file. 

A review of the record shows that the Veteran was issued a statement of the case in April 2013 and submitted a substantive appeal in May 2013 in response to that statement of the case.  However, there is no copy of either the April 2013 statement of the case or May 2013 substantive appeal currently of record in the electronic claims file.  However, as the issuance and submission of such documents were clearly recorded in the electronic record, and as noted below, the evidence of record is sufficient to substantiate the claim, the Board finds that a remand in order to associate copies of the missing documents with the claims file is not necessary and that there is no bar to proceeding with a final decision at this time. 


FINDING OF FACT

Sleep apnea had its onset during a period of the Veteran's ACDUTRA.


CONCLUSION OF LAW

Sleep apnea was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  

When there is an approximate balance of positive and negative evidence on an issue material to a determination, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

Analysis

The Veteran asserts that his sleep apnea had its onset during active service or a period of ACDUTRA.  Additionally, the Veteran asserts that he first experienced symptoms of snoring and awaking as a result of not breathing while sleeping around 1987, well within his period of active service. 

Service treatment records (STRs) for the Veteran's period of active service are silent for treatment for, or a diagnosis of, sleep apnea while the Veteran was in active service.  Regardless, the Veteran asserts that he first experienced the symptoms that eventually led to his diagnosis of sleep apnea while in active service and that those symptoms have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Also, the Board finds the Veteran to be credible.

STRs from the Veteran's Reserve service show that he was seen in medical in March 2005 and that he was diagnosed with sleep apnea at that time.  The Veteran has reported that the March 2005 diagnosis was made during a period of ACDUTRA.  However, a review of the record shows that it is not entirely clear as to whether the Veteran was seen in medical during a period of ACDUTRA.  Service personnel records corroborate that the Veteran's statements have been requested, but they have been deemed unavailable for review.  However, of record is a performance appraisal for the period from November 2004 to April 2005.  Thus, it can be assumed that the Veteran did perform some ACDUTRA during that period.  

Further, the Board notes that, where service records were lost or destroyed, the Veteran is competent to report about factual matters about which he had firsthand knowledge, including experiencing pain during service, reporting to sick call, and undergoing treatment.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In this case, the Veteran is competent to report that his first diagnosis of sleep apnea occurred while he was on a period of ACDUTRA, especially considering that corroborating personnel records have been deemed unavailable for review.  

Review of the post-service medical evidence of record shows that the Veteran was seen for treatment of sleep apnea at the VA Medical Center as early as May 2006.  He has continued to receive treatment for sleep apnea since that time.  

The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  The Veteran is competent to identify symptoms which led to a diagnosis of sleep apnea, and his statements have been found credible. 

In sum, the Veteran has competently reported that he first experienced symptoms associated with a later diagnosis of sleep apnea while in active service, and those statements have been found credible by the Board.  STRs show that the Veteran was first diagnosed with sleep apnea in March 2005, which has been assumed to be during a period of ACDUTRA.  Post-service medical evidence of record shows that the Veteran has continued to receive treatment for sleep apnea since his initial March 2005 diagnosis.

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for sleep apnea is at least in equipoise. Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for sleep apnea is warranted. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


